DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is noted that while this amendment has been entered, it does not comply with MPEP 714 or 37 CRF 1.121(c)(2) because claim 19 has the claim wrong claim identifier ("Currently Amended" instead of "Withdrawn-Currently Amended").
Claim Objections
Claim 23 is objected to because of the following informalities:  
There is a closed parenthesis at the end of the sentence of claim 23 with no open parenthesis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 and 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “a chalcopyrite compound-based thin film comprising: 
a substrate;  
5a first chalcopyrite compound layer, which is formed by a first multistage coating, disposed on the substrate, wherein each coating of the first multistage coating includes the same or different first metal precursor paste;
an alkali metal layer disposed on the first chalcopyrite compound layer; and
a second chalcopyrite compound layer, which is formed by a second multistage coating, disposed on the alkali metal layer, wherein each coating of the second multistage coating includes the same or different second metal precursor paste”.
However, the instant specification has only recited in paragraphs [0083] and [0084] in an example that a CIG precursor mixture paste is coated more than once on a substrate to form a CIG oxide thin film, then an alkali precursor solution is coated on the thin film and thermally treated, and then the CIG precursor mixture paste was coated several more times to form a CIG oxide thin film in Figure 1, then the CIG oxide thin film is annealed in the presence of selenium and sulfur to form a CIGS thin film. The instant specification also recited in paragraphs [0058] and [0069] that when multi-stage coating of at least two times is performed, the metal 
One of ordinary skill in the art would appreciate that multiple precursor layers for the CIGS thin film can be coated, but that after the thermal treatment, the individual layers are blended together and are no longer present as individual layers, where claim 1 is a product claim and is claiming the thin film as comprising multiple chalcopyrite layers and an alkali metal layer that is no longer present after the thermal treatment. 
It also appears that applicant is claiming the intermediate step of the thin film prior to the thermal treatment, such that applicant is reminded that the claims are directed to a product claim and not an intermediate product.

Amended claim 4 recites an amount of the alkali metal layer is about 0.01 wt% to about 30 wt% based on a total weight of the first and the second chalcopyrite compound layers and the alkali metal layer.
	However, the instant specification states in paragraph [0066] that “an amount of the alkali metal layer is in a range of 0.1 w% to about 30 wt% based on a total weight of the chalcopyrite compound layer and the alkali metal layer in the chalcopyrite compound-based thin film as a final product…the alkali precursor solution may be coated on the first metal oxide thin film in an amount of about 0.001 parts to about 30 parts by weight with respect to 100 parts by weight of the first metal precursor paste” and does not state the amount of alkali metal layer is based on a total weight of the first and the second chalcopyrite compound layers and the alkali metal layer as claimed. For the purpose of examination, the limitation will be interpreted to be directed to a total weight of the first chalcopyrite compound layer and the alkali metal layer, as set forth in the specification.
	Therefore, the claim fails to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each coating of the first multistage coating includes the same or different first metal precursor paste" in the second clause.  It is unclear how each coating of a multistage coating includes the same or different first metal precursor paste because it implies there are multiple different pastes such that they cannot be collectively 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 10, 11, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chirila et al. (“Potassium-induced surface modification of Cu(In,Ga)Se2 thin films for high-efficiency solar cells”) in view of Naseri et al. (“An efficient double junction CIGS solar cell using a 4H-SiC nanolayer”).
Regarding claim 1, Chirila discloses a chalcopyrite compound-based thin film (CIGS absorber layer) comprising: 
a substrate (polyimide substrate; “device preparation” in Methods on page 1110);  
5a first chalcopyrite compound layer disposed on the substrate (CIGS in Figure 1a); and 
an alkali metal layer (NaF and KF) disposed on the first chalcopyrite compound layer (“device preparation” in Methods on page 1110; see Figure 2a), but the reference does not expressly disclose 
a second chalcopyrite compound layer disposed on the alkali metal layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an additional chalcopyrite compound layer on the first chalcopyrite compound layer of Chirila to form a tandem solar structure, as taught by Naseri, to absorb a wide range of the solar spectrum for maximum conversion efficiency, as taught by Naseri above.
Regarding limitations directed to the method of making said chalcopyrite compound layers (e.g. formed by a multistage coating, wherein each coating includes the same or different metal precursor paste), it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  Therefore, since the chalcopyrite compound layers as recited in the claim is the same as the chalcopyrite compound layers disclosed by modified Chirila, as set forth above, the claim is unpatentable even though the chalcopyrite Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). 
Regarding claim 2, modified Chirila discloses all the claim limitations as set forth above, and further discloses the alkali 10metal layer comprises at least one of lithium (Li), sodium (Na), potassium (K), rubidium (Rb), cesium (Cs), or francium (Fr) (potassium and sodium, as set forth above).  
Regarding claim 3, modified Chirila discloses all the claim limitations as set forth above, and further discloses the alkali metal layer is formed with a multistage coating (it is disclosed the alkali metal layer is two layers), and has a thickness of about 1 nm to about 500 nm (it is disclosed the NaF layer is about 26 nm thick and the KF layer is about 15 nm thick for a total thickness of 41 nm; “device preparation” in Methods on page 1110).  
Regarding limitations directed to the method of making said alkali metal layer (e.g. formed by a multistage coating), it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  
claim 4, modified Chirila discloses all the claim limitations as set forth above, and further discloses an amount of the alkali metal layer is about 0.01 wt% to about 30 wt% based on a total weight of the first chalcopyrite compound layer and the alkali metal layer (it is disclosed the amount of K is 1,700 ppm and the amount of Na is about 50 ppm with respect to the CIGS layer (first paragraph on page 1108), which converts to 0.17 wt% K and 0.005 wt% Na).  
Regarding claim 5, modified Chirila discloses all the claim limitations as set forth above, and further discloses the first and the second chalcopyrite compound layers independently comprise an inorganic compound having a chalcopyrite crystal structure consisting of Group II, III, and VI elements (CIGS, as set forth above).  
Regarding claim 6, modified Chirila discloses all the claim limitations as set forth above, and further discloses the 25inorganic compounds of the first and the second chalcopyrite compound layers independently comprise at least one of a copper indium selenide (CISe)-based compound, a copper indium gallium selenide (CIGSe)-based compound, a copper indium sulfide (CIS)-based compound, a copper indium gallium sulfide (CIGS)-based compound, and a copper indium gallium sulfur selenide (CIGSSe)-based compound (as set forth above).  
Regarding claim 10, modified Chirila discloses all the claim limitations as set forth above, and further discloses the substrate comprises at least one of indium tin oxide, fluorine-doped indium tin oxide, 15glass, molybdenum (Mo)-coated glass, metal foil, metal plate, and a conductive polymer material (the polyimide film comprising Mo back contact deposited upon reads upon a conductive polymer material).  
claim 11, modified Chirila discloses a solar cell comprising the chalcopyrite compound-based thin film according to claim 1 (as set forth above).
Regarding claim 23, modified Chirila discloses all the claim limitations as set forth above, but the reference does not expressly disclose the copper indium gallium sulfur selenide compound comprises CuInxGa(1-x)SySe(2-y), wherein 0 ≤ x ≤ 1 and 0 ≤ y ≤ 2).
Note that because claim 6 is in the form of a Markush group, and modified Chirila teaches copper indium gallium selenide, as set forth above, it is not required that modified Chirila meet the further limitation of the non-selected groups via subsequent dependent claims.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chirila et al. (“Potassium-induced surface modification of Cu(In,Ga)Se2 thin films for high-efficiency solar cells”) in view of Naseri et al. (“An efficient double junction CIGS solar cell using a 4H-SiC nanolayer”), as applied to claim 1 above, and further in view of Zhang et al. (“High efficiency solution-processed thin-film Cu(In,Ga)(Se,S)2 solar cells”).
Regarding claim 7, modified Chirila discloses all the claim limitations as set forth above, but the reference does not expressly disclose30 a concentration distribution of at least one of In, Ga, Cu, S, and Se in upper and lower 21regions of the first or second chalcopyrite compound layer is different from that in a central region of the chalcopyrite compound layer.  
Zhang discloses forming a CIGS absorber layer with a V shaped Ga composition grading profile with a higher Ga content towards both the back and front of the CIGS layer to obtain high efficiencies (fourth paragraph on page 3675).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or the second chalcopyrite compound 
Regarding claim 8, modified Chirila discloses all the claim limitations as set forth above. Zhang further discloses the 5concentration of at least one of In, Ga, Cu, S, and Se in the upper and lower regions of the first or the second chalcopyrite compound layer varies within a range of about 0.0001 times to about 500 times with respect to that in the central region thereof (CIGS device fabrication on page 3680).  
Regarding claim 9, modified Chirila discloses all the claim limitations as set forth above, but the reference does not expressly disclose the first or the second 10chalcopyrite compound layer has a band gap grading structure varying in a depth direction of the chalcopyrite compound layer.  
Zhang discloses forming a CIGS absorber layer with a V shaped Ga composition grading profile with a higher Ga content towards both the back and front of the CIGS layer to obtain high efficiencies (fourth paragraph on page 3675), such that the band gap of the CIGS layer would be graded with the composition being graded (increased band gap due to higher Ga content; page 3677).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or the second chalcopyrite compound layer to have a band gap grading structure varying in a depth direction of the chalcopyrite compound layer, as taught by Zhang, so that recombination loss can be reduced, charge .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721